Citation Nr: 9909369	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  97-12 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1973 to 
December 1975.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1989 rating action in 
which the RO denied service connection for a right shoulder 
disorder.  In a September 1991 decision, the Board entered a 
decision which found that the March 1989 rating decision had 
not yet become final.  The veteran was afforded a hearing at 
the RO in May 1997.  In a subsequent May 1998 decision, the 
Board found that a timely substantive appeal had been filed 
from the March 1989 rating decision; the case was remanded 
for adjudication on the merits.  In a June 1998 Supplemental 
Statement of the Case (SSOC), the RO denied service 
connection for a right shoulder disorder.  Thereafter, he was 
afforded a hearing at the RO in December 1998. The veteran's 
claim was denied by the hearing officer in a December 1998 
SSOC.  The case has now been returned to the Board for 
further appellate consideration.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for a right shoulder disorder is 
plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a right shoulder disorder.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim for service connection 
for a right shoulder disorder.  A well-grounded claim is one 
which is plausible.  If the veteran has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  Also, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).



Following a review of the entire claims folder, the Board 
finds that the veteran's claim for service connection for a 
right shoulder disorder is not well-grounded.  Appellate 
review of the veteran's service medical records is negative 
for complaints, treatment or diagnoses of any disorder 
involving the right upper extremity, to include the right 
shoulder.

Post-service treatment records include a private hospital 
emergency room report dated in February 1978.  The veteran 
was treated for a dislocated right shoulder and reported a 
history of a prior right shoulder separation while he was in 
the Army.  A July 1984 x-ray of the right shoulder revealed 
an apparent anterior subcoracoid dislocation of the humeral 
head with no fractures or significant bone lesions 
identified.  The right shoulder was reduced and a subsequent 
x-ray showed anatomical alignment had been achieved.

The May 1997 RO hearing was focused on the issue of whether a 
timely appeal was filed with the March 1989 rating action, as 
described above.

VA treatment records dated in October 1988 reflect that the 
veteran was seen for complaints of recurrent right shoulder 
dislocations.

An undated, private hospital record from Memorial Mission 
Hospital was received in March 1989.  The veteran was treated 
in the emergency room for right shoulder pain.  He reported 
that he had lifted his arm over his head to pull up a person 
and his arm fell out of joint.  The veteran was noted to have 
an obvious deformity of the right upper extremity and he was 
treated for a right shoulder dislocation.

At his December 1998 RO hearing, the veteran testified that 
he injured his right shoulder on May 9, 1975, in service in 
Germany.  He stated that his right arm came out of the socket 
after an altercation with another person.  His shoulder was 
set back in place and he was issued a sling.  He returned to 
his duties as a truck driver.  The veteran indicated that he 
believed his service medical records should have reported 


this in-service treatment; he did not realize there was no 
report of this incident at the time he filed his claim for 
entitlement to service connection.  The veteran said that 
he did not report any right shoulder problems at separation 
from service because he was not having any problems at that 
time.

With respect to the contention of the veteran and his 
representative that VA has failed in their duty to assist the 
veteran by not asking the military to justify missing entries 
from the veteran's service medical records pertaining to the 
May 9, 1975, right shoulder injury and subsequent treatment, 
the Board disagrees.  The veteran's service medical records 
were requested in February 1989 and received in March 1989.  
The service medical records contain a clinical entry for May 
9, 1975, consisting of a stamp indicating "no allergy," but 
no other details of treatment.  After the veteran complained 
in June 1989 that his service medical records were 
incomplete, the RO requested additional service medical 
records, providing details of treatment of the veteran, from 
the National Personnel Records Center (NPRC).  In responses 
dated in January and March 1990, the NPRC indicated  that no 
additional records were located for the veteran and that a 
search of the 1975 clinical records of the Augsburg Hospital 
were negative for treatment of the veteran.  The veteran was 
notified of these results in a March 1990 letter.  All 
appropriate action has been taken by VA to obtain the 
veteran's complete service medical records.  Insofar as the 
veteran has not presented a well-grounded claim, the duty to 
assist is not triggered.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994).

In summary, there is some evidence in the claims folder that 
the veteran has received treatment for right shoulder 
dislocations after his discharge from service.  The first 
prong of Caluza is met.  The service medical records are 
negative for any complaints, treatment or diagnoses involving 
the right shoulder.  However, the veteran is competent to 
report that he had sustained some injury in service involving 
his right upper extremity; the second prong of Caluza is met.  
Nonetheless, the veteran has not presented a medical opinion 
from any physician on record in this case which links his 
current symptoms in the right upper extremity, to include the 


shoulder, to service or any incident of service.  The third 
prong of Caluza is not met.

As noted previously, evidence of a disease or injury in 
service and medical evidence of a nexus between an in service 
injury or disease and the current disability is required.  
See Caluza, supra.  As such evidence has not been presented 
regarding this claim, it is not well-grounded and the appeal 
on this issue is denied.


ORDER

Service connection for a right shoulder disorder is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


